Citation Nr: 0814259	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  07-08 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Central Arkansas Veterans 
Healthcare System


THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
incurred from October 10 to 12, 2005; October 14 to 17, 2005; 
and October 24, 2005; for treatment at St. Joseph's Mercy 
Health Center in Hot Springs, Arkansas.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The veteran served on active duty from November 1969 to 
October 1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a determination letter dated in 
December 2005 from the Department of Veterans Affairs (VA) 
Central Arkansas Veterans Healthcare System.  

A hearing at the RO before the undersigned was conducted in 
June 2007.


FINDINGS OF FACT

1.  The veteran is not service-connected for any disability.

2.  The veteran received medical care from October 10 to 12, 
2005; October 14 to 17, 2005; and October 24, 2005; at St. 
Joseph's Mercy Health Center.

3.  The evidence does not show that VA approved a request for 
prior authorization for the medical services in question.

4.  The veteran was not enrolled in VA health care system and 
did not receive VA medical treatment during the 24-month 
period prior to October 10, 2005.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred from October 10 to 12, 2005; 
October 14 to 17, 2005; and October 24, 2005; for treatment 
at St. Joseph's Mercy Health Center, have not been met.  
38U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. §§ 17.36, 
17.120, 17.1000-1008 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a), redefined VA's duties to notify and assist a 
claimant in the development of a claim.  The VCAA does not 
apply because the claim in this case is governed by the 
provisions of Chapter 17 of Title 38 of the United States 
Code, and the VCAA and its implementing regulations are not 
applicable to such claim.  Barger v. Principi, 16 Vet. App. 
132, 138 (2002).

The threshold legal question is whether the veteran was 
enrolled in the VA health care system and had received 
medical services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing of the 
private medical treatment in October 2005.  The facts are not 
in dispute.  

The veteran concedes that he was not enrolled and has 
provided statements and testimony regarding the reasons he 
should have been enrolled.  The veteran is well aware of the 
information and evidence necessary to substantiate his claim 
and is familiar with the law and regulations pertaining to 
the claim.  See Valiao v. Principi, 17 Vet. App. 229, 232 
(2003) (holding that failure to comply with the duty to 
assist constitutes nonprejudicial error "[w]here the facts 
averred by a claimant cannot conceivably result in any 
disposition of the appeal other than affirmance of the Board 
decision").  In circumstances such as these, further 
development would serve no useful purpose.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).

II.  Analysis

When warranted based on the circumstances, VA will reimburse 
veterans entitled to hospital care or medical services for 
the reasonable value of such care or services, even when not 
previously authorized.  See 38 U.S.C.A. § 1728.

The treatment in October 2005 at the private facility in 
question was not for an adjudicated service-connected 
disability, nor was it for a nonservice-connected disability 
associated with and held to be aggravating an adjudicated 
service-connected disability, because the veteran does not 
have any service-connected disabilities.  This, in turn, 
means he does not have a total disability permanent in nature 
resulting from a service-connected disability, and there is 
no indication he is participating in a rehabilitation program 
under 38 U.S.C. Chapter 31, nor is he medically determined to 
be in need of hospital care or medical services for any of 
the reasons enumerated in 38 C.F.R. § 17.48(j).  Accordingly, 
no further consideration of the provisions of 38 U.S.C.A. § 
1728 is warranted; he cannot be reimbursed for his 
unauthorized medical expenses under this law.

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
03.  Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Public Law 106-177.  
The veteran must satisfy all of the requirements stated under 
the Millennium Act to have his unauthorized private medical 
expenses reimbursed by VA.  One such condition is that, at 
the time the emergency treatment was furnished, the veteran 
must be enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment.  See 38 C.F.R. § 
17.1002(e).  A veteran may apply to be enrolled in the VA 
healthcare system at any time.  To be enrolled, a veteran 
must submit a form to a VA medical facility.  38 C.F.R. § 
17.36(d)(1).  

Upon receiving a completed form, the appropriate VA personnel 
will accept a veteran as an enrollee after determining if the 
veteran is in a priority category that is eligible for 
enrollment.  Veterans are placed in priority categories 
whether or not veterans in that category are eligible to be 
enrolled.  A veteran is placed in the highest priority 
category or categories for which he qualifies.  38 C.F.R. § 
17.36(d)(3)(ii).  As pertinent here, a Purple Heart Medal 
recipient is eligible for enrollment and placed in priority 
category 3.  38 C.F.R. § 17.36(b)(3).  A veteran who agrees 
to pay the United States the applicable co-payment determined 
under 38 U.S.C.A. § 1710(f) and 1710(g) if their income for 
the previous year constitutes "low income" under the 
geographical income limits established by the Department of 
Housing and Urban Development (HUD) for the fiscal year that 
ended on September 30 of the previous calendar year is 
eligible for enrollment and placed in priority category 7.  
38 C.F.R. § 17.36(b)(7).  Veterans whose income exceeds that 
limit are place in priority group 8.  38 C.F.R. § 
17.36(b)(7).  As of January 17, 2003, enrollment in the VA 
health care system is denied to those veterans who fall in 
priority category 8.  38 C.F.R. § 17.36(c)(2).  

In an application for VA medical benefits, signed by the 
veteran in August 2005, the word "no" was typed in the boxes 
asking if he served in Vietnam, served in combat, or was 
awarded the Purple Heart Medal.  He was placed in priority 
category 8, as his assets exceeded the threshold limitations 
for VA care, and he was found to be ineligible for VA medical 
care.  Id. 

On October 10, 2005, the veteran fell, struck his head on a 
concrete surface, and was taken by ambulance to St. Joseph's 
Mercy Health Center.  He underwent treatment for the 
condition from October 10 to 12, 2005; October 14 to 17, 
2005; and October 24, 2005.  A DD Form 214, received in 
November 2005, noted that the veteran served in combat in 
Vietnam and was awarded the Purple Heart Medal, among other 
decorations.  He was ultimately enrolled in the VA healthcare 
system and placed in priority group 3.  

In subsequent statements and testimony, the veteran asserts 
that he informed VA personnel in August 2005 that he was the 
recipient of a Purple Heart Medal, but the VA computer system 
could not confirm this, and his copies of his service 
personnel records were in storage.  He had to obtain another 
copy from the National Personnel Records Center which delayed 
his submission of the correct information to the VA until 
after October 2005.  He essentially maintains that, but for 
the VA's error in not confirming his assertion in August 
2005, he would either be entitled to free VA medical 
treatment in October 2005, or for reimbursement of his 
private treatment as it would have been determined at the 
time that the longer ambulance trip to the nearest VA medical 
facility would have been hazardous to his life or health. 

The veteran was not enrolled in the VA healthcare system 
within the 24 months prior to his private hospitalization.  
The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection is not 
warranted.  See 38 C.F.R. § 3.102.

The veteran was, in fact, entitled to enrollment in the VA 
health care system upon submission of his application in 
August 2005 as a Purple Heart Medal recipient; even though he 
signed the form indicating that he did not receive the medal.  
The circumstances surrounding this claim are unfortunate, 
regardless of whether he would have ultimately prevailed 
under the other pertinent provisions of Chapter 17, 38 U.S.C.  
However, while the Board is sympathetic to the veteran's 
circumstances, the applicable laws are unequivocal that 
enrollment in the VA health care system is required, they 
cannot be construed to encompass claims in which a veteran 
was potentially entitled to enrollment, and they are binding 
in arriving at a determination on the threshold legal 
question in this case.  See 38 U.S.C.A. § 7104(c).  

The Board is without authority to grant benefits on an 
equitable basis.  The authority to award equitable relief 
under 38 U.S.C.A. § 503(a) is committed to the discretion of 
the Secretary of VA, and that the Board is without 
jurisdiction to consider that which is solely committed to 
the Secretary's discretion.  See McCay v. Brown, 9 Vet. App. 
183, 189 (1996).  Given the facts of the case, the veteran is 
encouraged to submit an application for equitable relief to 
the Secretary.


ORDER

The claim for payment or reimbursement of the unauthorized 
medical expenses incurred from October 10 to 12, 2005; 
October 14 to 17, 2005; and October 24, 2005; for treatment 
at St. Joseph's Mercy Health Center, is denied.


____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


